AdvisorDesigns® Variable Annuity AdvisorDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Supplement Dated April 12, 2011 To Prospectus Dated May 1, 2010 Important Information about Rydex| SGI VT International Long Short Select This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. The purpose of this Supplement is to advise you of the liquidation of the Rydex| SGI VT International Long Short Select fund (referred to herein as “the Fund”), which underlies a Subaccount. The Fund will be liquidated on or about April27,2011. Effective as of April27, 2011, the Rydex| SGI VT International Long Short Select Subaccount (referred to herein as “the Subaccount”) will no longer be available. Effective April27, 2011, the Fund will no longer accept new investments or additional investments from existing Contract Owners except through reinvestment of dividends. As a result of the liquidation of the Fund, if you have allocated Contract Value to the Subaccount, you may want to consider transferring your Contract Value to one of the other available Subaccounts prior to April27, 2011. If no such transfer is made by close of business on April27, 2011, your Contract Value allocated to the Subaccount will be reallo­cated to the Rydex VT U.S. Government Money Market Subaccount. If you have selected the Subaccount as part of a Dollar Cost Averaging, Asset Allocation or Rebalancing Program and you do not contact us to change your allocations, future transactions that would have been allocated to the Subaccount will be allocated to the Rydex VT U.S. Government Money Market Subaccount. Below is a summary of the Subaccounts available under the Contract. There can be no assurance that any of the Underlying Funds will achieve its objective. More detailed information is contained in the prospectuses of the Underlying Funds, including information on the risks associated with the investments and investment techniques. More detailed information regarding the investment objectives, restrictions and risks, expenses paid by the Underlying Funds, and other relevant information may be found in the respective Underlying Fund prospectus. Prospectuses for the Underlying Funds should be read in conjunction with this Prospectus. Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Direxion Dynamic VPHYBondFund To maximize total return (income plus capital appreciation) by investing primarily in debt instruments, including convertible securities, and derivatives of such instruments, with an emphasis on lower-quality debt instruments. Rafferty Asset Management, LLC Dreyfus VIF International ValuePortfolio Service Long-term capital growth The Dreyfus Corporation Federated Fund for U.S. GovernmentSecurities II Current income Federated Investment ManagementCompany Federated High Income BondFundII Service High current income Federated Investment ManagementCompany Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Fidelity® VIP Contrafund® Service Class2 Long-term capital appreciation Fidelity Management & ResearchCompany (Investment Adviser) FMR Co., Inc.; Fidelity Management Research (U.K.) Inc.; Fidelity Manage­ment & Research (Far East) Inc.; and Fidelity Investments Japan Limited (Sub-Advisers) Fidelity® VIP Growth Opportunities Service Class2 Capital growth Fidelity Management & ResearchCompany (Investment Adviser) FMR Co., Inc.; Fidelity Management Research (U.K.) Inc.; Fidelity Manage­ment & Research (Far East) Inc.; and Fidelity Investments Japan Limited (Sub-Advisers) Fidelity® VIP Index 500 Service Class2 Investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the S&P 500® Fidelity Management & ResearchCompany (Investment Adviser) FMR Co., Inc. (Sub-Adviser) Geode (Sub-Adviser) Fidelity® VIP Investment GradeBond Service Class2 High level of current income as is consistent with the preservation of capital Fidelity Management & ResearchCompany (Investment Adviser) Fidelity Investments Money Management,Inc. (Sub-Adviser) Franklin Small-Mid Cap GrowthSecurities Fund Class 2 Long-term capital growth Franklin Advisers, Inc. Invesco V.I. Capital AppreciationFund Series I Growth of capital Invesco Aim Advisors, Inc. (Investment Adviser) AIM Funds Management Inc. (Sub-Adviser) Invesco Global Asset Management(N.A.),Inc. (Sub-Adviser) Invesco Institutional (N.A.), Inc. (Sub-Adviser) Invesco Senior Secured Management, Inc. (Sub-Adviser) Invesco Hong Kong Limited (Sub-Adviser) Invesco Asset Management Limited (Sub-Adviser) Invesco Asset Management (Japan)Limited (Sub-Adviser) Invesco Asset Management Deutschland (Sub-Adviser) Invesco Australia Limited (Sub-Adviser) Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Invesco V.I. International GrowthFund Series II Long-term growth of capital Invesco Aim Advisors, Inc. (Investment Adviser) AIM Funds Management Inc. (Sub-Adviser) Invesco Global Asset Management(N.A.),Inc. (Sub-Adviser) Invesco Institutional (N.A.), Inc. (Sub-Adviser) Invesco Senior Secured Management, Inc. (Sub-Adviser) Invesco Hong Kong Limited (Sub-Adviser) Invesco Asset Management Limited (Sub-Adviser) Invesco Asset Management (Japan)Limited (Sub-Adviser) Invesco Asset Management Deutschland (Sub-Adviser) Invesco Australia Limited (Sub-Adviser) Invesco V.I. Mid Cap CoreEquityFund Series II Long-term growth of capital Invesco Aim Advisors, Inc. (Investment Adviser) AIM Funds Management Inc. (Sub-Adviser) Invesco Global Asset Management(N.A.),Inc. (Sub-Adviser) Invesco Institutional (N.A.), Inc. (Sub-Adviser) Invesco Senior Secured Management, Inc. (Sub-Adviser) Invesco Hong Kong Limited (Sub-Adviser) Invesco Asset Management Limited (Sub-Adviser) Invesco Asset Management (Japan)Limited (Sub-Adviser) Invesco Asset Management Deutschland (Sub-Adviser) Invesco Australia Limited (Sub-Adviser) Invesco Van Kampen V.I. GovernmentPortfolio Class II High current return consistent with preservation of capital Van Kampen Asset Management Neuberger Berman AMTGuardian Class I Long-term growth of capital; current income is a secondary goal Neuberger Berman Management LLC (Investment Adviser) Neuberger Berman, LLC (Sub-Adviser) Neuberger Berman AMTPartners Class I Growth of capital Neuberger Berman Management LLC (Investment Adviser) Neuberger Berman, LLC (Sub-Adviser) Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Oppenheimer Main Street SmallCap Fund®/VA Service This Fund invests in a well-diversified mix of smaller company stocks for capital appreciation potential. OppenheimerFunds, Inc. PIMCO VIT Low DurationPortfolio Administrative Seeks maximum total return consistent with preservation of capital and prudent investment management Pacific Investment ManagementCompanyLLC PIMCO VIT Real ReturnPortfolio Administrative Maximum real return consistent with preservation of real capital and prudent investment management Pacific Investment ManagementCompanyLLC PIMCO VIT Total ReturnPortfolio Administrative Maximum total return consistent with preservation of capital and prudent investment management Pacific Investment ManagementCompanyLLC Rydex | SGI VT All-Asset AggressiveStrategy The Essential Portfolio Aggressive Fund’s objective is to primarily seek growth of capital. Security Global Investors Rydex | SGI VT All-Asset Conservative Strategy The Essential Portfolio Conservative Fund’s objec­tive is to primarily seek preservation of capital and, secondarily, to seek long-term growth of capital. Security Global Investors Rydex | SGI VT All-Asset ModerateStrategy The Essential Portfolio Moderate Fund’s objective is to primarily seek growth of capital and, second­arily, to seek preservation of capital. Security Global Investors Rydex | SGI VT All Cap ValueFund Long-term growth of capital Security Global Investors Rydex | SGI VT CLS AdvisorOne Amerigo Fund Long-term growth of capital without regard to current income Security Global Investors (Investment Adviser) CLS Investment Firm, LLC (Sub-Adviser) Rydex | SGI VT CLS AdvisorOne Clermont Fund Current income and growth of capital Security Global Investors (Investment Adviser) CLS Investment Firm, LLC (Sub-Adviser) Rydex | SGI VT CLS AdvisorOne Select Allocation Fund To provide growth of capital and total return Security Global Investors (Investment Adviser) CLS Investment Firm, LLC (Sub-Adviser) Rydex | SGI VT GlobalFund Long-term growth of capital Security Global Investors (Investment Adviser) Rydex | SGI VT Large CapValueFund Long-term growth of capital Security Global Investors Rydex | SGI VT Mid CapGrowthFund Capital appreciation Security Global Investors Rydex | SGI VT Mid CapValueFund Long-term growth of capital Security Global Investors Rydex | SGI VT Multi-Hedge Strategies Fund Seeks to provide capital appreciation consistent with the return and risk characteristics of the hedge fund universe. Security Global Investors Rydex | SGI VT Small CapValueFund Capital growth Security Global Investors Rydex | SGI VT U.S. LongShortMomentum Long-term capital appreciation Security Global Investors Rydex VT Banking Fund Capital appreciation Security Global Investors Rydex VT Basic MaterialsFund Capital appreciation Security Global Investors Rydex VT Biotechnology Fund Capital appreciation Security Global Investors Rydex VT Commodities StrategyFund Seeks to provide investment results that correlate to the performance of a benchmark for commodities. The Fund’s current benchmark is the GSCI® Total Return Index. Security Global Investors Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Rydex VT Consumer ProductsFund Capital appreciation Security Global Investors Rydex VT Dow 2x StrategyFund Investment results that correlate to the performance of a specific benchmark Security Global Investors Rydex VT ElectronicsFund Capital appreciation Security Global Investors Rydex VT Energy Fund Capital appreciation Security Global Investors Rydex VT Energy ServicesFund Capital appreciation Security Global Investors Rydex VT Europe 1.25xStrategyFund Investment results that correlate to the performance of a specific benchmark Security Global Investors Rydex VT Financial ServicesFund Capital appreciation Security Global Investors Rydex VT Government Long Bond1.2x StrategyFund Investment results that correspond to a benchmark for U.S. Government securities Security Global Investors Rydex VT Health CareFund Capital appreciation Security Global Investors Rydex VT Internet Fund Capital appreciation Security Global Investors Rydex VT Inverse Dow 2xStrategyFund Investment results that will match the performance of a specific benchmark on a daily basis Security Global Investors Rydex VT Inverse Government Long BondStrategy Fund Total return Security Global Investors Rydex VT Inverse Mid-Cap StrategyFund Investment results that will match the performance of a specific benchmark Security Global Investors Rydex VT Inverse NASDAQ-100® StrategyFund Investment results that will match the performance of a specific benchmark Security Global Investors Rydex VT Inverse Russell 2000® StrategyFund Investment results that will match the performance of a specific benchmark Security Global Investors Rydex VT Inverse S&P500 StrategyFund Investment results that will inversely correlate to the performance of the S&P 500 Index™ Security Global Investors Rydex VT Japan 2xStrategyFund Investment results that correlate to the performance of a specific benchmark Security Global Investors Rydex VT Leisure Fund Capital appreciation Security Global Investors Rydex VT Mid-Cap 1.5xStrategyFund Investment results that will match the performance of a benchmark for mid-cap securities Security Global Investors Rydex VT NASDAQ-100® Fund Investment results that will match the performance of a specific benchmark for over-the-counter securities Security Global Investors Rydex VT NASDAQ-100® 2xStrategy Fund Investment results that will match the performance of a specific benchmark on a daily basis Security Global Investors Rydex VT Nova Fund Investment results that will match the performance of a specific benchmark on a daily basis Security Global Investors Rydex VT Precious MetalsFund Capital appreciation Security Global Investors Rydex VT Real EstateFund Capital appreciation Security Global Investors Rydex VT Retailing Fund Capital appreciation Security Global Investors Rydex VT Russell 2000® 1.5xStrategy Fund Investment results that will match the perfor­mance of a benchmark for small-cap securities Security Global Investors Rydex VT Russell 2000® 2xStrategyFund To provide investment results that match the performance of a specific benchmark on a daily basis. The Fund’s current benchmark is 200% of the performance of the Russell 2000 Index® Security Global Investors Rydex VT S&P 500 2xStrategyFund Investment results that will match the performance of a specific benchmark on a daily basis Security Global Investors Rydex VT S&P 500 PureGrowthFund Investment results that will match the performance of a benchmark for large cap growth securities Security Global Investors Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Rydex VT S&P 500 PureValueFund Investment results that will match the performance of a benchmark for large cap value securities Security Global Investors Rydex VT S&P MidCap 400PureGrowth Fund Investment results that will match the performance of a benchmark for mid-cap growth securities Security Global Investors Rydex VT S&P MidCap 400PureValue Fund Investment results that will match the performance of a benchmark for mid-cap value securities Security Global Investors Rydex VT S&P SmallCap 600PureGrowth Fund Investment results that will match the performance of a benchmark for small-cap growth securities Security Global Investors Rydex VT S&P SmallCap 600PureValue Fund Investment results that will match the performance of a benchmark for small-cap value securities Security Global Investors Rydex VT Strengthening Dollar2xStrategy Fund Investment results that will match the performance of a specific benchmark on a daily basis Security Global Investors Rydex VT TechnologyFund Capital appreciation Security Global Investors Rydex VT Telecommunications Fund Capital appreciation Security Global Investors Rydex VT Transportation Fund Capital appreciation Security Global Investors Rydex VT U.S. Government MoneyMarket Fund Security of principal, high current income, and liquidity Security Global Investors Rydex VT Utilities Fund Capital appreciation Security Global Investors Rydex VT Weakening Dollar2xStrategy Fund Investment results that will match the inverse performance of a specific benchmark on a daily basis Security Global Investors Templeton Developing MarketsSecurities Fund Class 2 Long-term capital appreciation Templeton Asset Management LTD. Templeton Foreign SecuritiesFund Class 2 Long-term capital growth Templeton Investment Counsel, LLC (Investment Adviser) Franklin Templeton Investment ManagementLimited (Sub-Adviser) Wells Fargo Advantage VT Opportunity Fund Long-term capital appreciation Wells Fargo Funds Management, LLC (Investment Adviser) Wells Capital Management Incorporated (Sub-Adviser) Please Retain This Supplement For Future Reference
